

        
Exhibit 10.1


SECOND AMENDMENT AGREEMENT
THIS SECOND AMENDMENT AGREEMENT, dated as of May 26, 2016 and effective as of
the Amendment Effective Date (as defined below) (this “Agreement”), is entered
into by and among the Lenders under the Loan Agreement (as defined below)
signatory hereto (the “Consenting Lenders”), the MOHEGAN TRIBAL GAMING AUTHORITY
(the “Borrower”), a governmental instrumentality of the Tribe (as defined
below), THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT, a federally recognized
Indian tribe and Native American sovereign nation (the “Tribe”), the other Loan
Parties party hereto, and CITIZENS BANK, N.A. (f/k/a RBS CITIZENS, N.A.), as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”). Unless otherwise defined herein
or the context otherwise requires, capitalized terms used in this Agreement have
the meanings provided in the Loan Agreement (as defined below).
RECITALS
WHEREAS, reference is hereby made to that certain Loan Agreement, dated as of
November 19, 2013 (as amended by that certain Increase Joinder and Amendment
Agreement dated as of August 11, 2015, among the Borrower, the Tribe, the
Administrative Agent and the Lenders party thereto and as further amended,
amended and restated, supplemented or otherwise modified from time to time
through the date hereof, the “Loan Agreement”) by and among the Borrower, the
Tribe, the Administrative Agent and the banks, financial institutions and other
entities from time to time party thereto as lenders or L/C Issuers.
WHEREAS, pursuant to Section 12.01 of the Loan Agreement, the Required Lenders,
the Borrower and the Tribe may amend the Loan Agreement as set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
ARTICLE I.
AMENDMENTS
Section 1.01
    
(a) Section 1.01 of the Loan Agreement is hereby amended by inserting the
following new definitions in alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member









--------------------------------------------------------------------------------




Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Project Inspire” means the development of an integrated casino resort to be
located at or about the Incheon International Airport in Incheon, South Korea.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b) The definition of Defaulting Lender is hereby amended by (i) deleting the
word “or” at the end of clause (d)(ii) thereof, (ii) deleting the semi-colon at
the end of clause (d)(iii) and replacing such semi-colon with “, or” and (iii)
inserting a new clause (d)(iv) thereof as follows:
(iv) become the subject of a Bail-In Action;
(c) The definition of Eurodollar Base Rate is amended by inserting the following
sentence at the end thereof:
Notwithstanding the foregoing, for purposes of determining the interest rate
applicable to Revolving Loans, in no event shall the Eurodollar Base Rate be
less than 0.00% per annum.
(d) The definition of Eurodollar Rate is hereby amended by inserting the
following language directly before “Where,”:
Notwithstanding the foregoing, if the Eurodollar Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
(e) Section 2.16 of the Loan Agreement is hereby amended by adding the following
sentence at the end of sub-section (a)(iv):
Subject to Section 12.30, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


2







--------------------------------------------------------------------------------




(f) Section 9.02 of the Loan Agreement is hereby amended by (i) deleting the
word “and” at the end of clause (j) thereof, (ii) deleting the period at the end
of clause (k) thereof and replacing such period with “; and” and (iii) inserting
a new clause (l) thereof as follows:
(l) Investments in, or otherwise related to, Project Inspire, including without
limitation by way of capital contributions to or other investments in Inspire
Integrated Resort Co., Ltd. (directly or indirectly through any parent company
thereof), so long as Inspire Integrated Resort Co., Ltd. is primarily associated
with Project Inspire, the aggregate outstanding amount of which does not exceed
$100,000,000.
(g) Through March 31, 2016, the Loan Parties confirm that they have, in reliance
on Section 9.02(f)(ii) of the Loan Agreement, made Investments in, or otherwise
related to, Project Inspire in an amount equal to $37,435,810 (the “Existing
Inspire Investment”). For purposes of determining compliance with Section 9.02
of the Loan Agreement, the parties hereto acknowledge and agree that, from and
after the Amendment Effective Date, for so long as it shall remain outstanding,
the Existing Inspire Investment, as well as any Investments made in, or
otherwise related to, Project Inspire after March 31, 2016 but prior to the
Amendment Effective Date, shall be reclassified as an Investment made in
reliance on Section 9.02(l) of the Loan Agreement (as opposed to Section
9.02(f)(ii) of the Loan Agreement) and availability pursuant to Section
9.02(f)(ii) of the Loan Agreement shall, as of the Amendment Effective Date, be
increased accordingly. Notwithstanding the foregoing, in no case shall the
reclassification described in this clause (c) be deemed to permit additional
amounts to be subtracted from EBITDA pursuant to clause (b)(ix) of the
definition of Excess Cash Flow (as set forth in the Loan Agreement) from and
after the Amendment Effective Date.
(h) Article VI of the Loan Agreement is hereby amended by inserting a new
Section 6.30 which reads as follows:
6.30 EEA Financial Institution. No Loan Party is an EEA Financial Institution.
(i) Article XII of the Loan Agreement is hereby amended by inserting a new
Section 12.30 which reads as follows:
12.30    Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership


3







--------------------------------------------------------------------------------




will be accepted by it in lieu of any rights with respect to any such liability
under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE II.
    
BORROWER’S CERTIFICATIONS
Section 2.01 By its execution of this Agreement, the Borrower hereby certifies
as of the date hereof and as of the Amendment Effective Date that:
(a) No Default of Event of Default has occurred and is continuing or will result
from the transactions contemplated under this Agreement; and
(b) The representations and warranties of the Tribe and each Loan Party
contained in the Loan Agreement and the other Loan Documents are true and
correct in all material respects with the same effect as though made on and as
of the Amendment Effective Date, except to the extent such representations and
warranties by their terms are made as of a specified date, in which case such
representations and warranties are true and correct in all material respects on
and as of such specified date and except that the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Loan Agreement shall
be deemed to refer to the most recent financial statements furnished pursuant to
clauses (a) and (b), respectively, of Section 8.01 of the Loan Agreement;
provided that, in any case, if a representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language, the applicable
materiality qualifier in this Section 2.01(b) shall be disregarded for purposes
of such representation and warranty.
ARTICLE III.
    
CONDITIONS TO THE AMENDMENT EFFECTIVE DATE
Section 3.01 This Agreement shall become effective on the date, which shall be a
Business Day (the “Amendment Effective Date”), on which each of the following
conditions is satisfied.
(a) Execution of Counterparts.  The Administrative Agent shall have received
executed counterparts of this Agreement from the Borrower, the Tribe, each of
the other Loan Parties, the Administrative Agent and the Required Lenders.
(b) Certifications. Each of the certifications contained in Section 2.01 shall
be true and correct.
(c) Loan Party and Tribe Documents. The Administrative Agent shall have received
the following, in each case in form and substance reasonably satisfactory to the
Administrative Agent:
(i) such documentation as the Administrative Agent may reasonably require to
confirm the existence of the Tribe as a federally recognized Indian Tribe, the
formation, valid existence and good standing of Borrower and each other Loan
Party, each Loan Party’s and the Tribe’s authority to execute, deliver and
perform this Agreement and any related documents, and the identity, authority
and capacity of each Senior Officer authorized to act on their behalf,
including, without limitation, certified copies of (or “no-change”
certifications with respect to) the Constitution, the Gaming Ordinance, the
Gaming Authority Ordinance and each Guarantor’s charter and bylaws, and
amendments thereto, certified resolutions, and incumbency certificates;


4







--------------------------------------------------------------------------------




(ii) a certificate of a Senior Officer or Secretary of the Tribe and each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the Tribe
or such Loan Party and the validity against the Tribe or such Loan Party of this
Agreement and any related documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required; and
(iii) evidence satisfactory to the Administrative Agent that the Borrower and
the Tribe have received all tribal, governmental, enrolled tribal member, Bureau
of Indian Affairs, NIGC (it being understood that no “declination” letter shall
be required), shareholder and third party consents, approvals and regulatory
reviews, necessary in connection with the transactions contemplated hereby; and
(iv) such other documents related to the foregoing matters as the Administrative
Agent may reasonably request.
(d) Fees and Expenses.
(i) The Borrower shall have paid to the Administrative Agent for the account of
each Consenting Lender that provided an executed counterpart of this Agreement
on or before 5:00 PM EST on May 17, 2016 (as such date may be extended with the
consent of the Borrower and the Administrative Agent) a consent fee equal to
0.25% of the aggregate principal amount of Revolving Commitment and Term Loans
of such Consenting Lender.
(ii) The Borrower shall have paid to the Administrative Agent all fees, expenses
and other amounts (without duplication of amounts under clause (ii) below)
required to be paid to the Administrative Agent in connection with the entry
into this Agreement.
(iii) The Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent invoiced prior to or on the
Amendment Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
ARTICLE IV.
    
REAFFIRMATION OF LOAN DOCUMENTS, ETC.
Section 4.01 Validity of Obligations. Each of the Tribe and each Loan Party
acknowledges and agrees that, both before and after giving effect to this
Agreement and the other agreements, documents, contracts and certificates
contemplated hereby (together with the Agreement, collectively, the “Amendment
Documentation”), the Borrower is indebted to the Lenders and the other Secured
Parties for the Obligations, without defense, counterclaim or offset of any
kind, and each of the Tribe and each Loan Party hereby ratifies and reaffirms
the validity, enforceability and binding nature of the Obligations both before
and after giving effect to the Amendment Documentation.
Section 4.02 Validity of Liens and Collateral Documents. By executing this
Agreement, each of the Tribe and each Loan Party (a) acknowledges receipt of a
copy of the Amendment Documentation and consents to the Amendment Documentation,
(b) hereby affirms and ratifies the Loan Documents to which it is a party and
confirms its respective guarantees, pledges, grants of security interests and
other obligations, as applicable, under and subject to the terms of each of the
Loan Documents to which it is party, and (c) acknowledges and agrees that
notwithstanding the execution and delivery of the Amendment Documentation, (i)
such guarantees, pledges, grants of security interests and other obligations,
and the terms of each of the Loan Documents to which it is a party, are not
impaired or adversely affected in any manner whatsoever (except as expressly
provided in the Amendment Documentation) and shall continue to be in full force
and effect and (ii) such guarantees, pledges, grants of security interests and
other obligations shall continue to guaranty or secure, as applicable, all the
Obligations. On and after the Amendment Effective Date, each reference, whether
direct or indirect, in the Loan Documents to the “Loan Agreement”, “thereunder”,
“thereof” (and each reference


5







--------------------------------------------------------------------------------




in the Loan Agreement to this “Agreement”, “hereunder” or “hereof”) or words of
like import shall mean and be a reference to the Loan Agreement as amended by,
and after giving effect to, this Agreement.
Section 4.03 Representation and Warranties. Each of the Tribe and each Loan
Party (other than the Borrower) hereby certifies as of the date hereof and as of
the Amendment Effective Date that the representations and warranties of the
Tribe or such Loan Party, as applicable, contained in the Loan Documents are
true and correct in all material respects with the same effect as though made on
and as of the Amendment Effective Date, except to the extent such
representations and warranties by their terms are made as of a specified date,
in which case such representations and warranties are true and correct in all
material respects on and as of such specified date; provided that, in any case,
if a representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language, the applicable materiality qualifier in
this Section 4.03 shall be disregarded for purposes of such representation and
warranty.
Section 4.04 No Waiver. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender, the Administrative Agent or any other
Person under any of the Loan Documents, or constitute a waiver or modification
of any provision of any of the Loan Documents.
ARTICLE V.
    
MISCELLANEOUS
Section 5.01 Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto; provided, that
from and after the Amendment Effective Date, this Agreement may only be modified
in accordance with the requirements of Section 12.01 of the Loan Agreement.
Section 5.02 Entire Agreement. This Agreement, the Loan Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.
Section 5.03 Headings. Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
Section 5.04 Governing Law. Except to the extent otherwise expressly provided
therein, this Agreement and each other Loan Document shall be governed by, and
construed and enforced in accordance with, the Laws of the State of New York,
without regard to conflict of law principles that would result in the
application of any Law other than the Laws of the State of New York (other than
any mandatory provisions of the Uniform Commercial Code of the State of New York
relating to the Law governing perfection and the effect of perfection of the
security interests granted under the Loan Documents), provided however, that if
and only to the extent that any security interest granted to the Administrative
Agent for the benefit of the Creditors pursuant to this Agreement or any other
Loan Document shall be deemed exempt from the provisions of Article 9 of the
Uniform Commercial Code of the State of New York by virtue of Borrower being a
governmental entity, then such security interest shall be governed by the
corresponding provisions of Article 9 of the Tribe’s Uniform Commercial Code, as
adopted by the UCC Ordinance. Borrower and each other party hereto each hereby
consents to the application of New York civil law to the construction,
interpretation and enforcement of this Agreement and the other Loan Documents,
and to the application of New York civil law to the procedural aspects of any
suit, action or proceeding relating thereto, including but not limited to legal
process, execution of judgments and other legal remedies, except for any
procedural matters governed by or relating to the conduct of arbitration under
Section 5.05. This Agreement and the other Loan Documents to which Borrower is a
party are each “Contracts of the Tribal Gaming Authority” within the meaning of
Section 1 of Article XIII (entitled “Tribal Gaming Authority Amendment”) of the
Constitution.




6







--------------------------------------------------------------------------------




Section 5.05 Arbitration Reference.
(a) Mandatory Arbitration. Subject to clause (c) below, at the option of the
Administrative Agent (exercised in accordance with consent of the Required
Lenders), Borrower, any of its Restricted Subsidiaries that are Tribal Entities
or, to the extent it is a party to any such controversy or claim, the Tribe, any
controversy or claim between or among the parties arising out of or relating to
this Agreement, the other Loan Documents or any agreements or instruments
relating hereto or thereto or delivered in connection herewith or therewith and
any claim based on or arising from an alleged tort (each, a “Claim”), shall be
determined by arbitration. The arbitration shall be conducted in accordance with
the United States Arbitration Act (Title 9, U.S. Code), notwithstanding any
choice of law provision in this Agreement, and under the Commercial Rules of the
American Arbitration Association (“AAA”). The arbitrators shall give effect to
statutes of limitation in determining any claim. Any controversy concerning
whether an issue is arbitrable shall be determined by the arbitrators. Judgment
upon the arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.
(b) Provisional Remedies, Self-Help and Foreclosure. No provision of this
Section shall limit the right of any party to this Agreement to exercise
self-help remedies such as setoff, to foreclose against or sell any real or
personal property collateral or security or to obtain provisional or ancillary
remedies from a court of competent jurisdiction before, after, or during the
pendency of any arbitration or other proceeding. The exercise of a remedy does
not waive the right of any party to resort to arbitration or reference. At the
Required Lenders’ option, foreclosure under a deed of trust or mortgage may be
accomplished either by exercise of power of sale under the deed of trust or
mortgage or by judicial foreclosure.
(c) Limitation.
(i) This Section shall not be construed to require arbitration by the Creditors
of any disputes which now exist or hereafter arise amongst themselves which do
not involve the Tribe, Borrower or any of the Restricted Subsidiaries and are
not related to this Agreement and the Loan Documents.
(ii) Notwithstanding anything to the contrary in this Agreement or any Loan
Document, a Claim may only be submitted to or otherwise determined by
arbitration pursuant to clause (a) or otherwise if, and only if, each of the
courts described in Section 5.07(c)(I) and 5.07(c)(II) lack or decline
jurisdiction with respect to such Claim.
(d) Specific Enforcement Representation. Each party to this Agreement severally
represents and warrants to the other parties that this Section 5.05 is
specifically enforceable against such party by the other parties.
Section 5.06 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL (OR TO THE EXTENT SO DIRECTED IN ACCORDANCE WITH SECTION
5.05, ARBITRATION) WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE
AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.






7







--------------------------------------------------------------------------------




Section 5.07 WAIVER OF SOVEREIGN IMMUNITY; CONSENT TO JURISDICTION.
(a) BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES THE SOVEREIGN IMMUNITY OF
BORROWER AND EACH OF ITS RESTRICTED SUBSIDIARIES (AND ANY DEFENSE BASED THEREON)
FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION,
EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) IN ANY FORUM, WITH RESPECT
TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY, PROVIDED THAT (1) THE WAIVER CONTAINED IN THIS CLAUSE (a) IS
EXPRESSLY LIMITED TO ACTIONS AGAINST BORROWER AND ITS RESTRICTED SUBSIDIARIES
AND (2) ANY RECOVERY UPON ANY JUDGMENT RESULTING THEREFROM SHALL BE LIMITED TO
RECOVERY AGAINST THE AUTHORITY PROPERTY (OTHER THAN ANY PROTECTED ASSETS),
INCLUDING POCONO DOWNS AND THE REVENUES OF BORROWER AND ITS RESTRICTED
SUBSIDIARIES AND ALL COLLATERAL RELATING THERETO.
(b) THE TRIBE HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ITS OWN SOVEREIGN IMMUNITY
(APPLICABLE TO ITSELF AS AN INDIAN TRIBAL NATION) (AND ANY DEFENSE BASED
THEREON) FROM ANY SUIT, ACTION OR PROCEEDING OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION, EXERCISE OF CONTEMPT POWERS, OR OTHERWISE) WITH RESPECT TO
THE REPRESENTATIONS AND WARRANTIES OF THE TRIBE, THE COVENANTS OF THE TRIBE, AND
EACH EVENT OF DEFAULT CAUSED BY THE TRIBE’S BREACH OF ANY SUCH REPRESENTATION,
WARRANTY OR COVENANT, IT BEING EXPRESSLY UNDERSTOOD THAT (1) THE WAIVERS AND
CONSENTS CONTAINED IN THIS CLAUSE (b) ARE NOT LIMITED TO ACTIONS AGAINST
BORROWER AND ITS RESTRICTED SUBSIDIARIES, (2) ANY ACTION DESCRIBED IN THIS
CLAUSE (b) MAY BE BROUGHT AGAINST THE TRIBE, AND (3) ANY RECOVERY UPON ANY
JUDGMENT RESULTING FROM ANY SUCH ACTION MAY BE HAD AGAINST THE ASSETS AND
REVENUES OF THE TRIBE IN A MANNER CONSISTENT WITH SECTION 5.08.
(c) Each of the Tribe and Borrower hereby EXPRESSLY AND irrevocably submits to
the exclusive (subject to Section 5.05 and other than with respect to actions by
THE ADMINISTRATIVE agent in respect of rights under any collateral document
governed by laws other than the laws of the state of New York or with respect to
any collateral subject thereto) jurisdiction of (I) any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, (ii) in the event that the courts described in
clause (I) above lack or decline jurisdiction, any Connecticut state court or
federal court of the United States of America sitting in Connecticut, and any
appellate court from any thereof and (iii) in the event that the courts
described in clauses (I) and (ii) above lack or decline jurisdiction, any other
court of competent jurisdiction, INCLUDING, SUBJECT TO CLAUSE (g) below, any
tribal court, in each case in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such courts. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that THE ADMINISTRATIVE Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Tribe or Borrower or their respective properties in the courts of
any jurisdiction.
(d) Each of the Tribe and Borrower hereby expressly and irrevocably waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court described in clause (c) above. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


8







--------------------------------------------------------------------------------




(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 12.02 of the Loan Agreement. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.
(f) THE WAIVERS AND CONSENTS DESCRIBED IN THIS SECTION SHALL INURE TO THE
BENEFIT OF THE CREDITORS AND EACH OTHER PERSON WHO IS ENTITLED TO THE BENEFITS
OF THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION THE INDEMNITEES REFERRED TO
IN SECTION 12.04 OF THE LOAN AGREEMENT). SUBJECT TO SECTIONS 5.09 AND 5.10 THE
CREDITORS AND SUCH OTHER PERSONS SHALL HAVE AND BE ENTITLED TO ALL AVAILABLE
LEGAL AND EQUITABLE REMEDIES, INCLUDING THE RIGHT TO SPECIFIC PERFORMANCE, MONEY
DAMAGES AND INJUNCTIVE OR DECLARATORY RELIEF. THE WAIVERS OF SOVEREIGN IMMUNITY
AND CONSENTS TO JURISDICTION CONTAINED IN THIS SECTION ARE IRREVOCABLE.
(g) THE TRIBE AND BORROWER EACH AGREES THAT ANY ACTION FOR THE ENTRY OF JUDGMENT
ON AND/OR ENFORCEMENT OF AN ARBITRATION AWARD OR COURT ORDER OR JUDGMENT MAY BE
BROUGHT IN THE MOHEGAN TRIBAL GAMING DISPUTES COURT. THE TRIBE AND BORROWER EACH
EXPRESSLY WAIVES THE APPLICATION OF THE DOCTRINES OF EXHAUSTION OF TRIBAL
REMEDIES AND ANY RIGHT OF COMITY WITH RESPECT TO ANY TRIBAL COURT OR ANY TRIBAL
COURT OF APPEALS THE TRIBE MAY NOW OR HEREAFTER MAINTAIN. IN ANY EVENT, NO
ACTION MAY BE BROUGHT IN ANY TRIBAL COURT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT (WITH THE CONSENT OF THE REQUIRED LENDERS).
Section 5.08 Lender Covenant. In any action or proceeding against Borrower or
any of its Restricted Subsidiaries to enforce the Loan Documents which is not
also an action or proceeding against the Tribe, the Creditors agree that they
shall have no recourse to the Tribe or to its property which is not Authority
Property. In any action or proceeding to enforce the Loan Documents which
includes the Tribe, the Creditors agree that they shall, to the extent then
permitted by applicable Law, take commercially practicable steps to enforce any
claim for damages awarded to the Creditors by any court, tribunal, arbitrator or
other decision maker against Borrower or the Authority Property prior to taking
general recourse to the Tribe or any Property thereof which is not Authority
Property. The provisions of this Section shall not be construed (a) to create
any recourse on the part of the Creditors against the Tribe, the property of the
Tribe which is not Authority Property or revenues except for any breach of the
Tribe’s own representations, warranties and covenants, or (b) to require
exhaustion by the Creditors of any remedies against Borrower, its Restricted
Subsidiaries or the Authority Property prior to having recourse, in the proper
case, against the Tribe and its property which is not Authority Property.
Section 5.09 Gaming Law Limitations. Notwithstanding any provision in this
Agreement or any other Loan Document, none of the Creditors shall engage in any
of the following: planning, organizing, directing, coordinating, controlling or
managing all or any portion of the Tribe’s or Borrower’s or any other Tribal
Entity’s gaming operations that are regulated by IGRA (collectively, “Management
Activities”), including (but not limited to) with respect to the following:
(a) the training, supervision, direction, hiring, firing, retention, or
compensation (including benefits) of any employee (whether or not a management
employee) or contractor;
(b) any employment policies or practices;
(c) the hours or days of operation;
(d) any accounting systems or procedures;
(e) any advertising, promotions or other marketing activities;
(f) the purchase, lease, or substitution of any gaming device or related
equipment or software, including player tracking equipment;


9







--------------------------------------------------------------------------------




(g) the vendor, type, theme, percentage of pay-out, display or placement of any
gaming device or equipment; or
(h) budgeting, allocating, or conditioning payments of any Tribal Entity’s
operating expenses;
provided, however, that a Creditor will not be in violation of the foregoing
restriction solely because such Creditor:
(1)    enforces compliance with any term in any Loan Document that does not
require the gaming operation to be subject to any third-party decision-making as
to any Management Activities; or
(2)    requires that all or any portion of the revenues securing the Loans and
other Obligations be applied to satisfy valid terms of the Loan Documents; or
(3)    otherwise forecloses on all or any portion of the property securing the
Obligations.
Section 5.10 Section 81 Compliance.  The parties hereto agree that any right,
restriction or obligation contained in this Agreement or any other Loan Document
that “encumbers Indian land” within the meaning of 25 U.S.C. § 81(b) shall not
be effective for longer than six years, 364 days unless such Loan Document is an
agreement or contract described in 25 U.S.C. § 81(c) or bears the approval of
the Secretary of the Interior within the meaning of 25 U.S.C. § 81(b).
Section 5.11 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.
Section 5.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile transmission, e-mail in Adobe “.pdf” format,
or other electronic means shall be effective as delivery of a manually executed
counterpart hereof.
Section 5.13 Consent. By executing this Agreement, each signatory that is a
Lender under the Loan Agreement hereby consents and agrees to the amendments to
the Loan Agreement set forth in this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]










10







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Second Amendment Agreement as of the date
first set forth above.


MOHEGAN TRIBAL GAMING AUTHORITY


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Chief Financial Officer




THE MOHEGAN TRIBE OF INDIANS OF CONNECTICUT


By: /s/ Kevin P. Brown
Name: Kevin P. Brown
Title: Chairman




























































11







--------------------------------------------------------------------------------






MOHEGAN BASKETBALL CLUB LLC


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Vice President and Treasurer


MOHEGAN COMMERCIAL VENTURES PA, LLC


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Vice President, Secretary and Treasurer


DOWNS RACING, L.P.
By Mohegan Commercial Ventures PA, LLC,
its general manager


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Vice President, Secretary and Treasurer


BACKSIDE, L.P.
By Mohegan Commercial Ventures PA, LLC,
its general partner


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Vice President, Secretary and Treasurer


MILL CREEK LAND, L.P.
By Mohegan Commercial Ventures PA, LLC,
its general partner


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Vice President, Secretary and Treasurer


NORTHEAST CONCESSIONS, L.P.
By Mohegan Commercial Ventures PA, LLC,
its general partner


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Vice President, Secretary and Treasurer




MOHEGAN VENTURES-NORTHWEST, LLC


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Treasurer








12







--------------------------------------------------------------------------------






MOHEGAN GOLF, LLC


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Manager


WISCONSIN TRIBAL GAMING, LLC


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Vice President, Secretary and Treasurer


MTGA GAMING, LLC


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Vice President, Secretary and Treasurer


MOHEGAN VENTURES-WISCONSIN, LLC
By Mohegan Tribal Gaming Authority,
its sole manager and member


By: /s/ Mario Kontomerkos    
Name: Mario Kontomerkos
Title: Chief Financial Officer


























































13







--------------------------------------------------------------------------------








CITIZENS BANK, N.A.,
as Administrative Agent




By: /s/ Clifford Mellor
Name: Clifford Mellor
Title: Senior Vice President
































14







--------------------------------------------------------------------------------




CITIZENS BANK, N.A.,
as a Lender




By: /s/ Clifford Mellor
Name: Clifford Mellor
Title: Senior Vice President


If two signatures required:




By: _______________
Name:
Title:




15





